Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computer unit” in claim 12 line 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4, 5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao, X. et al. "Assessing the potential of VEGETATION sensor data for mapping snow and ice cover: a Normalized Difference Snow and Ice Index." International Journal of Remote Sensing 22.13 (2001): 2479-2487 (hereinafter Xiao) and in view of Hyun, C.-U. et al. "Evaluation of Spectral Indices for Differentiating Melt Pond from Sea Ice." (2015) (hereinafter Hyun) and Kusukame, K. et al. U. S. Patent No. US 20190217864 A1  (hereinafter Kusukame).
 	Regarding claim 1, 2 and 5, Xiao teaches a method for detecting an ice (See Abstract lines 4-7 in Xiao.) on a surface (See p. 3 paragraph 2 lines 1-7 in Xiao.) comprising: providing a spectral imaging camera (See p. 3 paragraph 2 line 1 in Xiao. The VGT sensor is a spectral imaging camera, see p. 3 paragraph 2 lines 6-8 in Xiao.); recording a second reflectance (R2) of the surface at a red band using the spectral imaging camera (See Table 1 element B2 in Xiao.); recording a third reflectance (R3) of the surface at a near infrared band using the spectral imaging camera (See Table 1 element B3 in Xiao.); and detecting a presence of the ice on the surface based on the Ice Index (See Abstract lines 4-7 in Xiao).
Even though Xiao teaches recording a first reflectance using TM/ETM sensor, Xiao does not specifically teaches using the VGT sensor to record the first reflectance of the surface at a green band wherein the green band has a band width of 0.545 to 0.565 micro meters (claim 2). 
Since, Xiao teaches from table 1, that the Landsat TM/ETM sensor recording a first reflectance (R1) of the surface at a green band and that the green band has a band width of 0.545 to 0.565 µm (See Table 1 element TM2 in Xiao. The range of the instant application is within the range of Xiao), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the Landsat TM/ETM sensor of Xiao to record a first reflectance (R1) of the surface at a green band having a band width of 0.545 to 0.565 µm using the spectral imaging camera in order to optimize the wavelength measurement of the sensor.
Xiao further fails to teach calculating an Ice Index based on the first reflectance, the second reflectance, and the third reflectance, providing a thermometer, recording a temperature of a road surface (This is equivalent to claim 5 of the instant application.) the surface using the thermometer, and detecting the temperature of the surface.
However, Hyun, from the same field of endeavor as Xiao, discloses calculating an Ice Index based on the first reflectance, the second reflectance, and the third reflectance (See Methods section, last table, rows 3-4 in Hyun.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Hyun to Xiao to have calculating an Ice Index based on the first reflectance, the second reflectance, and the third reflectance in order to determine the effectiveness and fast differencing the melt pond from sea ice with large volume of images (See the Introduction section paragraph 2 lines 2-3 in Hyun.).
Xiao when modified by Hyun is silent with respect to providing a thermometer, recording a temperature of the surface using the thermometer, and detecting the temperature of the surface.
Kusukame, from the same field of endeavor as Xiao, discloses providing a thermometer (This refers to element 130 in Fig. 4 and paragraph [0323] line 4 in Kusukame.), recording a temperature of the surface using the thermometer (See paragraph [0206] in Kusukame.), and detecting the temperature of the road surface (See paragraph [0206] in Kusukame. Note: This is equivalent to claim 5 of the instant application. Thus, Kusukame teaches the limitation of claim 5.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Kusukame to Xiao when modified by Hyun to have providing a thermometer, recording a temperature of the surface using the thermometer, and detecting the temperature of the road surface in order to determine whether the road surface is covered with snow, ice, or water (See paragraph [0206] in Kusukame.).
Regarding claim 3, Xiao teaches limitation the method of claim 1, wherein the red band has a band width of 0.620 to 0.670 µm (See Table 1 element B2 in Xiao. The range of the instant application is within the range of Xiao.).
Regarding claim 4, Xiao teaches the limitation the method of claim 1, wherein the near infrared band has a band width of 0.841 to 0.876 µm (See Table 1 element B3 in Xiao. The range of the instant application is within the range of Xiao.).
Regarding claim 10, Xiao fails to teach the method of claim 1, wherein the temperature of the surface is a road surface skin temperature.
Kusukame, from the same field of endeavor as Xiao, discloses the limitation the method of claim 1, wherein the temperature of the surface is a road surface skin temperature (This limitation pertains “Road skin temperature is all below 32 °F” in p. 10 paragraph [0063] lines 4-5 of the instant application.  Kusukame teaches this limitation in paragraph [0206] lines 1-3 in.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Kusukame to Xiao to have the method of claim 1, wherein the temperature of the surface is a road surface skin temperature in order to determine if the road is covered with snow, ice or water (See paragraph [0206] in Kusukame.).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao, Hyun, and Kusukame as applied to claim 1 above, and further in view of Muhsin, I. et al., “Assessment of vegetal cover changes using Normalized Difference Vegetation Index (NDVI) and subtractive (NDVI) time-series, Karbala province, Iraq” Iraqi Journal of Physics, 2017, Vol.15, No.35, PP. 133-141 (hereinafter Muhsin).
Regarding claim 6, Xiao fails to teach the method of claim 1, wherein the Ice Index is an ENDVI Ice Index, and the ENDVI Ice Index is calculated by following Equation (1): 17Docket No. 20030.0005US the ENDVI Ice Index = (R3-R1)/(R3+R1) Equation (1).
Muhsin, from the same field of endeavor as Xiao, discloses the limitation the method of claim 1, wherein the Ice Index is an ENDVI Ice Index, and the ENDVI Ice Index is calculated by following Equation (1): 17Docket No. 20030.0005US the ENDVI Ice Index = (R3-R1)/(R3+R1) Equation (1) (See p. 5 column 1 Eqn. 2 in Mushin.  The GNDVI is a variation of the NDVI which used to identify ice and snow covered in vegetation land.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Muhsin to Xiao to have limitation the method of claim 1, wherein the Ice Index is an ENDVI Ice Index, and the ENDVI Ice Index is calculated by following Equation (1): 17Docket No. 20030.0005US the ENDVI Ice Index = (R3-R1)/(R3+R1) Equation (1) in order to monitor yield crop in the late growing season (See p. 5 column 2 second to the last sentence in Mushin.).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao, Hyun, Kusukame, and Muhsin as applied to claim 6 above, and further in view of Candiago, S. et al. "Evaluating multispectral images and vegetation indices for precision farming applications from UAV images." Remote sensing 7.4 (2015): 4026-4047 (hereinafter Candiago).
Regarding claim 7, Xiao when modified by Hyun, Kusukame, and Mushin fails to teach the method of claim 6, wherein the presence of the ice on the surface is detected when the ENDVI Ice Index is between -0.30 to -0.02 using Equation (1) and the temperature of the surface is less than 32 degrees Fahrenheit.
Candiago, from the same field of endeavor as Xiao, discloses the limitation the method of claim 6, wherein the presence of the ice on the surface is detected when the ENDVI Ice Index is between -0.30 to -0.02 using Equation (1) (See p. 8 paragraph 1 line 3 in Candiago. -0.33 is within the range of the instant application.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Candiago to Xiao to have the method of claim 6, wherein the presence of the ice on the surface is detected when the ENDVI Ice Index is between -0.30 to -0.02 using Equation (1) in order to examine the vegetation vigor of the crop (See Abstract line 11 in Candiago.).
However, Xiao when modified by Candiago is silent with respect to the temperature of the surface is less than 32 degrees Fahrenheit.
Kusukame, from the same field of endeavor as Xiao, discloses the limitation the temperature of the surface is less than 32 degrees Fahrenheit (See paragraph [0206] lines 1-3 in Kusukame.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Kusukame to Xiao when modified by Candiago to have the temperature of the surface is less than 32 degrees Fahrenheit in order to determine if the road is covered with snow, ice or water.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao, Hyun, and Kusukame as applied to claim 1 above, and further in view of Chandra, R. et al. U. S. Patent No. US 20190331832 A1 (hereinafter Chandra).
Regarding claim 11, Xiao when modified by Hyun, and Kusukame fails to teach the method of claim 1, wherein the spectral imaging camera is mounted on a drone.
Chandra, from the same field of endeavor as Xiao, discloses the limitation the method of claim 1, wherein the spectral imaging camera (This corresponds to element 522 in Fig. 5 and cited in paragraph [0071] last line in Chandra.) is mounted on a drone (See paragraph [0071] line 5 in Chandra.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Chandra to Xiao to have the method of claim 1, wherein the spectral imaging camera is mounted on a drone in order to capture one or more images of the geographic area (See paragraph [0071] line 2 in Chandra.).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao, Kusukame, and in view of Dixit, A. et al., "Development and evaluation of a new “Snow Water Index (SWI)” for accurate snow cover delineation." Remote Sensing 11.23 (2019): 2774 (hereinafter Dixit).
Regarding claim 12, Xiao teaches a system for detecting an ice on a surface (See Abstract lines 4-7 in Xiao.) comprising: a spectral imaging camera (See p. 3 paragraph 2 line 1 in Xiao. The VGT sensor is a spectral imaging camera, see p. 3 paragraph 2 lines 6-8 in Xiao.), a second reflectance (R2) of the surface at a red band (See Table 1 element B2 in Xiao.), and a third reflectance (R3) of the surface at a near infrared band (See Table 1 element B3 in Xiao.); and detecting a presence of the ice on the surface based on the Ice Index (See Abstract lines 4-7 in Xiao).
Even though Xiao teaches recording a first reflectance using TM/ETM sensor, Xiao does not specifically teaches using the VGT sensor to record the first reflectance of the surface at a green band. Further Xiao fails to disclose a thermometer, the thermometer recording a temperature of the surface; a computer unit, the computer unit calculating an Ice Index based on the first reflectance, the second reflectance, and the third reflectance; and detecting a presence of the ice on the surface based on the temperature of the surface.
Since, Xiao teaches from table 1, that the Landsat TM/ETM sensor recording a first reflectance (R1) of the surface at a green band (See Table 1 element TM2 in Xiao.), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the Landsat TM/ETM sensor of Xiao to record a first reflectance (R1) of the surface at a green band using the spectral imaging camera in order to optimize the wavelength measurement of the sensor.
Kusukame, from the same field of endeavor as Xiao, discloses providing a thermometer (This refers to element 130 in Fig. 4 and paragraph [0323] line 4 in Kusukame.), recording a temperature of the surface using the thermometer (See paragraph [0206] in Kusukame.), and detecting the temperature of the surface (See paragraph [0206] in Kusukame.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Kusukame to Xiao to have providing a thermometer, recording a temperature of the surface using the thermometer, and detecting the temperature of the surface in order to determine whether the road surface is covered with snow, ice, or water (See paragraph [0206] in Kusukame.).
Still lacking the limitation such as, “a computer unit, the computer unit including an ICE Index based on the first reflectance, the second reflectance, and the third reflectance, and detecting a presence of the ice on the surface based on the Ice Index and the temperature of the surface. 
However, Xiao when modified by Kusukame is silent with respect to the limitation “a computer unit, the computer unit including an ICE Index based on the first reflectance, the second reflectance, and the third reflectance, and detecting a presence of the ice on the surface based on the Ice Index”.
Dixit, from the same field of endeavor as Xiao, discloses the limitation a computer unit (This refers to “MATLAB R2019a software packages” in p. 3 in Material and Methods section 2 last sentence in Dixit.), the computer unit calculating an Ice Index based on the first reflectance (See eqn. 1 in p. 7 in Dixit.), the second reflectance (See eqn. 2 in p. 7 in Dixit.), and the third reflectance (See eqn. 2 in p. 7 in Dixit.) and detecting a presence of the ice on the surface based on the Ice Index (The ice index corresponds to Eqn. 4 in Dixit in p. 8 and “detecting a presence of the ice on the surface” corresponds to the surface of the vegetation covered with snow, see p. 8 section 2.3.4 last paragraph lines 1-4 in Dixit.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Dixit to Xiao to have a computer unit, the computer unit calculating an Ice Index based on the first reflectance, the second reflectance, and the third reflectance and detecting a presence of the ice on the surface based on the Ice Index in order to differentiate snow pixels from cloud, debris, vegetation, and water pixels (See Abstract 3-4 in Dixit.).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao, Kusukame, and Dixit as applied to claim 12 above, and further in view of Chandra.
Regarding claim 13, Xiao does not teach the system of claim 12, further comprising a drone, wherein the spectral imaging camera is mounted on the drone.
Chandra, from the same field of endeavor as Xiao, discloses the limitation the system of claim 12, further comprising a drone (See paragraph [0071] line 5 in Chandra.), wherein the spectral imaging camera (This corresponds to element 522 in Fig. 5 and cited in paragraph [0071] last line in Chandra.) is mounted on the drone.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Chandra to Xiao to have the system of claim 12, further comprising a drone, wherein the spectral imaging camera is mounted on the drone in order to capture one or more images of the geographic area (See paragraph [0071] line 2 in Chandra.).

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior arts of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “The method of claim 1, wherein the Ice Index is calculated by a following Equation (2): The ICE INDEX = (R3 – R1) / (R3 + R1) * (R1/R2) Equation (2)”.
Mushin et al. is the closest prior arts which teaches a Green Normalized Difference Vegetation Index (GNDVI), which is equation (2), which is a variation of the normalized difference vegetation index (NDVI) (See p. 6 column 2 lines 15-29 in Mushin.) and useful for monitoring yield crop in the late growing season.
Daughtry, Craig ST, et al. "Estimating corn leaf chlorophyll concentration from leaf and canopy reflectance." Remote sensing of Environment 74.2 (2000): 229-239 (hereinafter Daughtry), discloses the use of Eqn. 1 (See Eqn. 3 in p. 3 column 2 in Daughtry) in their studies.  Further, Daughtry also Eqn. (5) where, Eqn. 5 has a factor R700/R670 where R700 and R670 represent in the range of the red band. 
However, the above prior arts fail to teach the limitations of claim 1. Specifically, the “The method of claim 1, wherein the Ice Index is calculated by a following Equation (2): The ICE INDEX = (R3 – R1) / (R3 + R1) * (R1/R2) Equation (2)”.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Claim 9 would be allowable due to its dependency on claim 8.




Prior Art not Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
1. Renno, N. U.S. Patent No. US 5739536 A, discloses ice and water detection system.
2. Lu, Y. et al. U.S. Patent No. US 20080129541 A1, teaches black ice detection and warming system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTO FABIAN JR/             Examiner, Art Unit 2877                                                                                                                                                                                           

/TARIFUR R CHOWDHURY/             Supervisory Patent Examiner, Art Unit 2886